ACCEPTED
                                                                                             01-15-00560-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                      12/28/2015 12:00:00 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                 IN THE COURT OF APPEALS FOR THE
                 FIRST DISTRICT COURT OF APPEALS
                         HOUSTON, TEXAS                      FILED IN
                        NO. 01-15-00560-CR            1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
MICHAEL ANTHONY DAVILA                               12/28/2015 10:55:00 AM
APPELLANT                     On Appeal from Cause Number       1359876
                                                      CHRISTOPHER A. PRINE
                              From the 351 District Court Clerk
                                           st

                              Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                  APPELLANT’S FINAL MOTION FOR EXTENSION
                                     FOR 14 DAYS


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:


COMES NOW, Michael Anthony Davila, and files this Final Motion to Extend Time
to File Brief, and in support thereof, would respectfully show the Court the following:


                                           I.
The current deadline for filing Appellant’s Brief is November 17, 2015. There have
been two previous motions for extension of time to file Appellant’s Brief.
                                           II.
Counsel humbly requests this final, brief extension due to the fact that she has
experienced an unusually high workload and has suffered from a chronic illness that has
caused a disruption in her work schedule. The appellate division of our office has been
down to only six attorneys from its original ten, causing counsel’s caseload to increase
substantially over the last few months and counsel has filed over 27 appellant’s briefs
this year in addition to all of the client-centered representation such work entails. The
office has just hired two new attorneys this month and so things should return to
normal soon.

Counsel filed two briefs and a lengthy response during the week before Christmas and
had hoped to be able to finish this brief during the holiday itself, but unfortunately was
simply unable due to family obligations. Counsel is leaving today to be out-of-state
through January 4th on a trip that has been planned for months.

This case will be top priority upon counsel’s return next week and will be cleared from
this Court’s docket with efficiency. Much of the brief has already been written and no
question exists as to whether the appellant wishes to appeal.

Counsel has been engaged in work in the Harris County Public Defender’s Office on
many cases, including the following:
    Lenin Lopez, 01-13-01079-CR, reversed and set for rehearing in cause #1403196
    Hugo Pachas-Luna, PD-1537-15
    Tairon Monjaras-Guirola, 01-15-01092-CR
    Andrew Jackson, 01-15-00994-CR
    Emanuel Hayes, 01-15-00982-CR
    Jeremy Thomas, PD-1086-15
    Joseph Smith, 14-15-00625-CR
    Kori Henegar, 14-15-00529-CR
    Trey Foster, 14-15-00496-CR
    Ruben Totten, PD-0483-15, PDR granted
    Stephen Hopper, 14-15-00371-CR
    Pete Rodriguez, 14-15-00339-CR
    Craig Beal, 01-12-00896-CR
    Corey Nickerson, 01-15-00764-CR through 01-15-00766-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.




                                         III.
Appellant’s attorney humbly requests this extension of 14 days which is necessary so
that the brief can be thoroughly written and timely filed. This motion is not made for
the purpose of delay.


                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension of 14 days to January 11, 2015.

                                                 Respectfully Submitted,
                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County, Texas


                                                 /s/ Sarah V. Wood
                                                 SARAH V. WOOD
                                                 Assistant Public Defender
                                                 Harris County, Texas
                                                 Texas Bar Number 24048898
                                                 1201 Franklin, 13th Floor
                                                 Houston, Texas 77002
                                                 Phone: (713) 368-0016
                                                 Fax: (713) 368-9278
                                                 Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                       /s/ Sarah V. Wood
                                       Sarah V. Wood